EXHIBIT STOCK PURCHASE AGREEMENT by and among EXCEL MARITIME CARRIERS LTD., as Seller and LHADA HOLDINGS INC. and TANEW HOLDINGS INC., as Purchasers Dated as of March 2nd, 2009 TABLE OF CONTENTS ARTICLE I PURCHASE AND SALE OF SHARES AND WARRANTS 1 Section 1.01 Authorization of Issuance and Sale of Shares and Warrants 1 Section 1.02 Sale and Purchase 1 Section 1.03 Purchase Price 1 Section 1.04 Closing Payments and Delivery of Shares 1 ARTICLE II CONDITIONS TO CLOSING 2 Section 2.01 Mutual Conditions 2 Section 2.02 Purchasers' Conditions 2 Section 2.03 Company's Conditions 3 ARTICLE III REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY 3 Section 3.01 Organization 3 Section 3.02 Authorization; Enforcement 3 Section 3.03 No Conflicts 3 Section 3.04 No Misstatement or Omission 4 ARTICLE IV REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASERS 4 Section 4.01 Organization 4 Section 4.02 Authorization; Enforcement 4 Section 4.03 No Conflicts 4 Section 4.04 Investment Representations 5 ARTICLE V OTHER AGREEMENTS 6 Section 5.01 Lock-Up and Legends 6 Section 5.02 Indemnification 6 Section 5.03 Confidentiality 7 Section 5.04 Public Announcements 8 Section 5.05 Expenses 8 Section 5.06 Sales and Transfer Taxes 8 ARTICLE VI MISCELLANEOUS 8 Section 6.01 Notices 8 i Section 6.02 Further Assurances 9 Section 6.03 Successors and Assigns 9 Section 6.04 Entire Agreement 10 Section 6.05 Amendments and Waivers 10 Section 6.06 Governing Law 10 Section 6.07 Submission to Jurisdiction 10 Section 6.08 Waiver of Jury Trial 10 Section 6.09 Captions; Counterparts, Execution 10 SCHEDULE A SHARES AND WARRANTS AND PURCHASE PRICE ALLOCATION ii STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of March 2nd, 2009, by and among EXCEL MARITIME CARRIERS LTD., a corporation organized under the laws of the Republic of Liberia (the "Company"), and LHADA HOLDINGS INC., a corporation organized under the laws of the Republic of Liberia ("Lhada") and TANEW HOLDINGS INC., a corporation organized und under the laws of the Republic of Liberia ("Tanew" and together with Lhada, the "Purchasers" and each a "Purchaser"). WHEREAS, the Purchasers are companies owned and controlled by entities which are members of the family business group of Gabriel Panayotides, the Chairman of the Board of Directors of the Company. WHEREAS, the entry into this Agreement is a pre-condition to the agreement of certain lenders (the "Lenders") under the US$1,400,000,000 Senior Secured Credit Facility, dated as of April 14, 2008 (the "Credit Facility"), to restructure the Credit Facility. WHEREAS, the Company, in order raise additional equity capital as required by the Lenders, desires to issue and sell 20.000.000 to 22.858.000 of the Company's
